           Case 1:20-cv-01316-NYW Document 1-3 Filed 05/08/20 USDC Colorado Page 1 of 2
5/8/2020                                     Mountain Peak Law Group, PC | Creditor Rights Legal Services


                                                                                                            303-923-3426
                                                                                                            877-749-7221

                                                      HOME(/)             CREDITOR RIGHTS(/creditor-rights)

                                                           ABOUT (/about)                  CONTACT(/contact)

                                                                      COMPLAINTS(/complaints)

                                          CLICK TO PAY(https://mountainpeaklawgroup.stratuspayments.net/)




           Comprehensive Creditors' Rights
                    Law Firm


                COLORADO • NEW MEXICO • NEVADA • UTAH •
                              WYOMING
                Mountain Peak Law Group, PC brings together years of experience to serve our clients,
                         offering full service legal resources in the area of Creditor Rights.




                                       MEMBERSHIP ASSOCIATIONS
https://www.mountainpeaklawgroup.com                                                                                       1/2
           Case 1:20-cv-01316-NYW Document 1-3 Filed 05/08/20 USDC Colorado Page 2 of 2
5/8/2020                                   Mountain Peak Law Group, PC | Creditor Rights Legal Services


                                                                                                           303-923-3426
                                                                                                           877-749-7221

                                                    HOME(/)             CREDITOR RIGHTS(/creditor-rights)

                                                         ABOUT (/about)                  CONTACT(/contact)

                                                                    COMPLAINTS(/complaints)

                                       CLICK TO PAY(https://mountainpeaklawgroup.stratuspayments.net/)




      ABOUT                                         CORPORATE OFFICE                     CONTACT
      This o ce is a debt collector. This           10200 E. Girard Ave.                 Phone: 303.923.3426           (https://fac
      communication may be an attempt to            Suite C-250                          Toll Free: 877.749.7221
      collect a debt and any information            Denver, CO 80231                     Fax: 855.749.7221
      obtained will be used for that purpose.
                                                    Mailing Address:                     O ce Hours:
                                                    PO Box 441365                        Monday-Thursday 8a-5p
                                                    Aurora, CO 80044-                    Friday 8a-2p
                                                    1365
                                                                                         Closed all Federal Holidays



       © Mountain Peak Law Group, PC | All Rights Reserved | Website by WebAct (https://www.webact.com/) |
      2020 Denver Web Design (https://www.webact.com/)




https://www.mountainpeaklawgroup.com                                                                                            2/2
